 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.J.CROSETTI AND WARREN E.SCARBROUGHIN DIVIDU \LLYAND AS CO-P ARTNERS, D/B/A J. J. CROSETTI CO.andUNITED FRESH FRUIT &VEGETABLEWORKERS' UNION, L. I. U.No.78,CIO,PETITIONER.Case No.20-RC-1563. ,February21,1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before David Karasick,nearing officer.The hearing officer's rulings Blade at the hearing arefree from prejudical error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog and Mein-hers Houston and Murdock]._Upon the entire record in this case, the Board finds:1.The Employer operates a packing shed near Watsonville, Cali-fornia, where it packs for sale and shipment lettuce and tomatoes.During the year 1950, it packed and sold lettuce valued at $585,200,of which 95 percent was shipped to points outside the State ofCalifornia.During the same period it packed and sold tomatoesvalued at $297,900, of which 85 percent was shipped to points outsidethe State.We find that the Employer is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Actto assert jurisdiction.22.The labor organization involved claims to represent certainemployees of the Employer.3.The Employer urges the dismissal of the petition on the groundthat the employees concerned are agricultural laborers within themeaning of Section 2 (3) of the Act and Section 3 (f) of the FairLabor Standards Act.3'The hearing officer refer red to the Board the Employer's motion to dismiss the petitionon the grounds that(1) the Petitioner's showing of interest submitted dining the 1951packing season is not sufficient to warrant an election during the 1952 season because ofthe constant turnover of employees,and (2)the Board has no Jurisdiction in this case,as the employees involved are "agricultural laborers "We find no meat in the Employer'spositionAs to (1)the Board has repeatedlyheldthat the showing of interest is not litigable atthe hearing,but is a matter to be determined by the Board in its administrative capacity.Kearney & Trecker Corp ,95 NLRB 1125 In seasonal operations such as those involvedin the instant case,it is the Board's policy to require a showing only among those employedin the unit at the time the petition is filed.Fruit vale Canning Company,78 NLRB 152.See alsoMount Whitney Lumber Company,90 NLRB No. 84, unreported.For reasonsgiven in paragraph 3 below,we find no merit if1 the Employer's second ground for dis-missalThe Employer'smotion to dismiss the petition is hereby denied.IStanuslans Implement and Hat dwar e Company, Ltd ,91 NLRB 618 ,Imperial GardenGi owei s,91 NLRB 1034.'A rider to the Board's curient appiopiiations act makes the definition of "agriculture"contained in Section 3 (f) of the Fair Labor Standiuds Act of 1938 determinative as to themeaning of "agricultural laborer" as that teamappears in Section 2 (3) of the NationalLabor Relations Act.9S NLRB No. 42. J.J.CROSETTICo.269The Employer operates a large packing shed in the town of Pajara,4a half mile from Watsonville, California, where it packs lettuceand tomatoes during the packing seasons of these two vegetables .r,For its tomato pack the shed is equipped with a belt conveyor Brodexmachine.Tomatoes are first separated, culled, and sorted by employeesinto greens and pinks or ripes.They are carried to the machine inhand trucks, dumped into the proper containers, and move down theconveyor belt for the operations of washing, rinsing, drying, brushing,waxing, wrapping, and packing.The filled containers are taken toa lidding press, and then are loaded in trucks for delivery to therailroad.Although the Employer produces 59 percent of the lettuce and 10percent of the tomatoes packed in its sheds on farms owned and oper-ated by it, its packing operations are conducted as a separate com-mercial enterprise.The packing shed employees are separately super-vised and carried on a separate payroll.There is no interchange ofthese employees with those on the Employer's farms. The Employerappears to maintain a substantial separate investment in its packingshed and equipment.For these and other reasons, more fully statedin theImperial Garden Growers 6case,we find that the employeesinvolved in this proceeding are not agricultural laborers, but areemployees within the meaning of the National Labor Relations Act.7A question affecting commerce exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The parties agree that a unit consisting of all the employeesengaged in packing and handling tomatoes at the Employer's shedis appropriate.8The Petitioner, however, would exclude studentsDuring the 1951 tomato season, the Employer also leased an additional shed locatedinWatsonville, about it mile from its main shed, wheie it packed only tomatoesTheEmployer's witness testified that it was uncertain whether the Employer would leasethis or any other additional shed for the 1952 tomato packing season.6The tomato season runs from August 1 to about October 15 or 20The lettuce seasonrunsfrom April to November 10.The lettuce and tomatoes, although packed in thesame shed, are distinct operations, with different packing units foi each operation, locatedin different parts of the shedEach packing operation is conducted by a different gioupof employees, and is entuely independent of the otherSee footnote 2, sapieImpci ial Goi den Gv otioers, saps a , Ai ena-Nor tons.use., etal ,93 NLIIB 375. The Boardhas pieviously exercised lulisdiction over this Employer as a member of the Giower-Shippeis vegetable Association (Case No 20-BC-631, unreported)In that proceeding,the Board conducted a representation election an'.ong the Association's lettuce packingemployees pursuant to a consent-election agreement executed in 1949Before approvingthe consent agreement, the Board considered and determined the issue of employee status,finding that the employees involved were not agiicultuial laborers but were employeeswithin themeaning of the Act8The Employers lettuce-packing employees aie at present represented by the Petitionerunder an Association-wide contract with the Grow-ei-Shippers Vegetable AssociationFewamong theAssociation's 60 members, however, pack tomatoesNo more than 4 ha\epacked tomatoes in any single season, and during the most recent season only theEmployer and one other m,eiuber were engaged in packing tomatoes. There is no liistoiyof bargaining as to the Employer's tomato packing employees. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the tomato packing unit.The Employer contends that the stu-dents should be included.A large number of employees working on the tomato-packingopera-tion are high school and college students.A substantial number ofthem return from season to season.The high school students usuallyleave their employment to resume school about the 10th of Sep-tember.The college students work until about the 25th of Sep-tember, near the end of the packing season.A number of the col-lege students thereafter work on late afternoons and Saturdays untilthe very end of the season.The students usually begin to work earlyin the packing season.They receive the same rates, work the samehours, are subject to same conditions of employment as the otheremployees, and in general appear to possess interests in common withall the others engaged in the Employer's tomato-packing operations.9We shall include them in the unit.10We find that all employees employed in the handling and packing oftomatoes at the Employer's packing sheds at or near Watsonville,California, including students, but excluding office clerical employees,truck drivers, guards, all other employees, and all supervisors as de-fined in the Act, constitute a unit ' appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.As the Employer's packing-shed operations are seasonal in na-ture, we shall direct that the election be held at or about the approxi-mate seasonal peak, on a date to be determined by the Regional Direc-tor, among the employees in the appropriate unit who are employedduring the payroll period immediately preceding the date of theissuance of notice of election by the Regional Director."[Text of Direction of Election omitted from publication in thisvolume.]0Unlike the Employer's lettuce-packing employees, those engaged in packing tomatoesare drawnfrom local sources.10 Cf.Gerber Products Company,93 NLRB 1668.See alsoNational Torch Tip Company,93 NLRBNo. 61;National Cash Register Company,95 NLRB 27."Imperial Garden Growers,supra.CARBIDE & CARBON CHEMICALS DIvlsloN, UNION CARBIDE AND CAREON.CORPORATION a'nd INTERNATIONAL BROTHERHOOD OF FIREMEN ANDOILERS, LOCAL 320, AFL, PETITIONER.Cases Nos. 9-RC-1323 and9-RC-1324.February 21, 190,Decision and Direction of ElectionUpon separate petitionsduly filed underSection 9(c) of the Na-tional Labor RelationsAct, a consolidatedhearing was held before98 NLRB No. 41.